Caton, C. J. This was an action commenced before a justice of the peace on the following bond: “ Know all Men by these Presents, That we, John Hall, Nicholas Boice, and George W. Hamilton, in the county of Macoupin, and State of Illinois, are held and firmly bound to Samuel S. Gilbert, County Judge, George A. W. Cloud and George Judd, Justices, of the county of Macoupin, and unto their successors in office, for the use of the people of the State of Illinois, in the sum of one thousand dollars, for the payment of which, well and truly to be made, we bind ourselves, our heirs, executors and administrators, firmly by these presents. Sealed with our seals, and dated at Carlinville, this 14th day of November, A. D. 1857. “ The condition of the above obligation is such, that whereas the above bound John Hall has been duly elected constable for the county of Macoupin aforesaid, by the voters of the Carlinville election district of said county: Now, therefore, if the said John Hall shall fully discharge the duties of his office of constable, and shall fairly and justly account for, and pay over, all moneys that may come to his hands, under any process, or otherwise, by virtue of his office of constable, then this obligation to be void; otherwise to be and remain in full force and virtue, until the expiration of five years after the term of service of said John Hall as such constable, shall have been concluded. j. hall. [l s.] N. BOICE. [l. s.] GEO. W. HAMILTON, [i. s.]” This bond the court below admitted in evidence as an official statutory bond, and this presents the only question in this case. This case is not within the decision of Long v. Scott County, 27 Ill. 383. There we held that the official bonds of constables should be payable to the County Court. That bond was payable to “ William Leighton, Robert Husband and Jesse Husted, county justices, together constituting the County Court of Scott county, and State of Illinois, and their successors in office, for the use of the people of the State of Illinois.” We there held, following the case of Frazier v. Laughlin, 1 Gilm. 347, that the bond was payable to the County Court, and that the names of the justices constituting the County Court might be rejected as surplusage. Here there is nothing to show that the officers named constituted the County Court. We know that the County Court is composed of the county judge, and two justices of the county designated in a particular mode for that purpose. But there is nothing to show that these two justices were designated for that purpose. For aught that appears these justices may have been just common ordinary justices of the peace. While we are disposed by every reasonable intendment to sustain bonds of this kind, and to overlook want of form, we must still require the substance of the demands of the statute. Here we cannot hold that this bond is payable to the County Court of Macoupin county, or that the obligees named constitute that court. Admitting this to be a good common law bond does not help the case, for then it was not within the jurisdiction of a ustice of the peace. It is only of statutory bonds that the statute confers jurisdiction upon justices of the peace where the penalty exceeds one hundred dollars. The court erred in admitting the bond in evidence. The judgment must be reversed, and the cause remanded. Judgment reversed.